 Case 19-01935-dd        Doc 36    Filed 03/10/20 Entered 03/10/20 11:06:33            Desc Main
                                   Document      Page 1 of 3

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
IN RE:
                                                               C/A No. 19-01935-dd
Charles William Johnson, Sr. and Patricia
Gosney Johnson, Sr                                                  CHAPTER 7

                                      Debtors                SETTLEMENT ORDER
                                                         ON MOTION FOR RELIEF FROM
                                                              AUTOMATIC STAY




         This matter comes before the Court on the motion for relief from the automatic stay filed
 by Carrington Mortgage Services, LLC (“Movant”). Movant has waived any claim arising under
 11 U.S.C. § 503(b) or § 507(b) and, in the event relief from the automatic stay is granted due to
 Debtor’s default under the terms of this settlement order, agreed that any funds realized from
 the disposition of its collateral in excess of all liens, costs, and expenses will be paid to the
 trustee or bankruptcy estate. The Chapter 7 Trustee did not object to the motion or has agreed
 to the settlement. The property serving as collateral which is the subject of the motion is
 described as follows:

                                        204 Old Hickory Dr
                                        Conway, SC 29526

       As of March 9, 2020, Debtors have accrued a post petition arrearage in the amount of
 $953.65. The post petition arrearage consists of:

                   Payment for the month of March 1, 2020 in the amount of $953.65 per month.
                   Late charges in the amount of $__________.
                   Attorney’s fees and costs in the amount of $________.
                   Other costs in the amount of _________ as described: ____________.

         Upon Movant’s certification of the agreement of the parties, it is hereby ORDERED:


        Debtors shall continue to remit to Movant the regular post petition monthly payments
 beginning April 1, 2020 and continuing thereafter in accordance with the terms of the loan
 agreement.

        In addition to the regular post petition monthly payments set forth above, Debtors shall
 cure the post petition arrearage of $953.65 as follows:

                    Pay $ _______________ by ________________.
                    Pay initial payment of $953.65 by March 20, 2020.
                    Pay __________ per month beginning __________ for __________ months.
                    Pay final payment of __________ by __________.
                    Movant will credit the suspense balance in the amount of ($__________).

        Failure to make a payment within 20 days from its due date shall be considered a default
 under the terms of this settlement order.

         Payments shall be paid directly to Movant at:
Case 19-01935-dd        Doc 36     Filed 03/10/20 Entered 03/10/20 11:06:33              Desc Main
                                   Document      Page 2 of 3


                                  Carrington Mortgage Services
                                          PO Box 3730
                                       Anaheim, CA 92806

        In the event of a default under the terms of this Order, relief from stay may be provided
without further hearing upon the filing of an affidavit of default by Movant and the entry of the
proposed order by the Court. Movant may then proceed with its state court remedies against the
collateral, including sending any required notice to Debtor(s). This ex parte provision shall
expire and no longer be effective 24 months from the entry of this order.

        It is further ordered that no provision of this Order prevents timely closing of the case or
alters 11 U.S.C. § 362(c), but otherwise this Order represents the agreement of the parties.

       AND IT IS SO ORDERED.

 FILED BY THE COURT
     03/10/2020




                                                     David R. Duncan
                                                     US Bankruptcy Judge
                                                     District of South Carolina


   Entered: 03/10/2020
Case 19-01935-dd        Doc 36    Filed 03/10/20 Entered 03/10/20 11:06:33            Desc Main
                                  Document      Page 3 of 3

WE SO MOVE AND CONSENT:


/s/John B. Kelchner__________________               /s/Sheri McAllister __________________
John B. Kelchner (ID #6987)                         Sheri McAllister (ID# 4912)
John S. Kay (ID #3936)                              Attorney for Debtors
Ashley Z. Stanley (ID #10329)                       1800 N. Oak Street, Suite A
Attorneys for Carrington Mortgage Services, LLC     Myrtle Beach, SC 29577
Hutchens Law Firm LLP                               Phone: 843-448-4246
P.O. Box 8237 (29202)
240 Stoneridge Drive, Suite 400
Columbia, SC 29210
803-726-2700




CERTIFICATION:

        Prior to consenting to this settlement order, the payment obligations set forth in this
Order, including the amounts, method, and timing of payments, and consequences of default
were reviewed with and agreed to by the Debtor or the party obligated to pay.


/s/Sheri McAllister_____________
Sheri McAllister (ID# 4912)
Attorney for Debtors
1800 N. Oak Street, Suite A
Myrtle Beach, SC 29577
Phone: 843-448-4246
